 FOREMOST DAIRIES,INC.293Having found that the Respondent formed,dominated,and contributed supportto, the Advisory Council,I shall recommend that it completely disestablish theAdvisory Council as the representative of any of its employees for the purpose ofdealing with their employer concerning grievances,labor disputes,wages, rates ofpay, hours of employment,or conditions of employment;and that the Respondentrefrain from recognizing the said Advisory Council,or any successor thereto, forany of the purposes defined in Section 2(5) of the Act .5Upon the basis of the above findings of fact, and the entire record in the case,Imake the following:CONCLUSIONS OF LAW1. International Association of Machinists,DistrictLodge No. 93, AFL-CIO, andthe AdvisoryCouncil are, respectively,labor organizations within the meaning ofSection2(5) of the Act.2.By forming,dominating,and contributingsupport to, the Advisory Council,the Respondent has engaged in and is engaging in unfair labor practices in violationof Section8(a)(2) of the Act.3.By the aforesaidaction,and by interrogating its employees concerning theirunion activities and threatening and warningthem of theconsequences of organiza-tion;and by interrogating,intimidating,and harassing its employee,Sferrazzo, withrespectto theBoard affidavit,the Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section7 of the Act,thereby violatingSection 8(a) (1) of the Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.5.TheRespondent has not engaged in unfair labor practicesby itsdischarge ofits employee,Wolfe, or bythe granting of wage increases.[Recommendations omitted from publication.]51 have found that following the filing of a charge alleging the Advisory Councilto be a company-dominated labor organization,and on Instructions from the east coastoffice, the Respondent publicly announced to its employees that the said Advisory Councilwas disbanded,and that there is no evidence that it has survived this voluntary dis-establishment.Nevertheless I am recommending the customary disestablishmeat order.Such an order is necessary to insure against a reestablishment of the Council or theformation and recognition of a successor thereto.Foremost Dairies, Inc.andTruck Drivers, Warehousemen &Helpers Local Union No. 512, Jacksonville,Florida, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case No.12-RC-585.July 31, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Norman A. Cole, hearingofficer.The hearingofficer's rulingsmade at the hearing are freefrom prejudicialerrorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel[Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within themeaning ofthe Act.124 NLRB No. 38. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of wholesale and retailmilk and ice cream driver-route salesmen, production employees,transport drivers, inside plant engineers, garage employees (exceptmechanics), cabinet servicemen, and janitors employed at the Em-ployer's Jacksonville, Florida, plant, excluding all other employees.The Employer, contending that the unit sought is inappropriate, as-serts that the appropriate unit consists of all its employees at theJacksonville plant with the usual office clerical and statutory exclu-sions.There is no history of collective bargaining at this plant.The petitioner would exclude, and the Employer would include, thefollowing job classifications :Route solicitor:This classification was included in the plantwideunit found appropriate by the Board inForemost Dairies, Inc,10-RC-2843, decided on October 12, 1954.1 The route solicitor assists theretail driver-route salesmen in obtaining new customers.The routesolicitor and the retail driver-route salesmen are under the same directsupervision.The interests and working conditions of the route so-licitors are closely aligned with those of the retail driver-route sales-men whose inclusion in the unit is not disputed.Accordingly, we shallinclude the route solicitors.2Relief retail route driver-delivery salesman:The two employeesin this classification substitute for retail driver-route salesmen andalso act as retail route solicitors.Both these classifications are in-cluded in the unit.We shall include the relief retail route driver-delivery salesman.Territory representative and salesman:Both classifications are usedto describe employees in the wholesale portion of the sales departmentwho assist the wholesale driver-route salesmen included in the unit indeveloping new business.They have the same relation to wholesaledrivers as route solicitors have to retail drivers.We shall include theterritory representatives and salesmen in the unit as we have the routesolicitors.Demonstrator and merchandiser:Both of these classifications areengaged in the promotion of the Employer's products.The mer-chandiser erects signs and displays in stores and works with the whole-sale driver.-route salesmen in building up sales volume.The demon-strator takes samples of the Employer's products into stores fordistribution to retail customers.His purpose is to introduce the Em-1Unpublished.2 SeeTheH. E. Koontz Creamery, Inc.,102 NLRB 1619, 1625. FOREMOST DAIRIES, INC.295,ployer's products to potential retail customers. In the course of* theirwork, they assist the driver-route salesmen by checking and refilling-merchandise cabinets and advising them when additional deliveriesare necessary.Together with the territory representatives,salesmen,.and wholesale driver-route salesmen, the merchandisers and the dem-onstrators are supervised by the wholesale sales manager. As the dem-onstrators and the merchandisers work in closeassociationwith the,wholesale driver-route salesmen in promoting the sale of the Em-ployer's products, we shall include them in the unit.'Sales clericals :These employees accept telephone orders and gather.information for the driver-route salesmen. Such information includes-.the names and addresses of potential customers. In addition, theyassist the sales manager.The sales clerks are employed in the salesdepartment's so-called check-in room.This room also serves as theheadquarters of the driver-route salesmen. It appears that the sales-clerks and the driver-route salesmen are in frequent daily contact inconnection with the relaying of orders, messages, and information..The sales clerks are in essence plant clericals who work closely with,the driver-route salesmen.We shall include them.Plantclericals:The two plant clericals assist, and are supervised-by, the production superintendent.One of the clericals, DwightMarlin,maintainsrecords ofice creamproduction, requisitions in-gredientsfor daily ice cream production, and makes up the ice cream.mix formulas.The second clerical, Mitchell Green, maintains recordsof milk production, consolidates the daily ice cream production reportsinto monthly reports, and makes up monthly butterfat reports. Inaddition,Mr. Green maintains inventory records of ice cream and.milk production.The duties of these two employees correspond tothose of the production clerk and the inventory clerk classifications.included in the unit found appropriate in the 1954Foremostcase..Accordingly, we shall include the plant clericals.Sign painter:This classification was included in the unit found.appropriate by the Board in 1954. There has been no change in thejob since that unit determination.The sign painter primarily paints,,signs for the plant and advertising signs for dealers.He also paintsthe Employer's trucks.We shall include him in the unit.Laboratory assistants:The Petitioner seeks to exclude these em-ployees as technical employees.The Employer contends that they are,nontechnical employees and would include them.The laboratorydepartment consists of three or four laboratory assistants who test theEmployer's dairy products for fat content and consistency.No collegeor other formal training is required for the job.A person of averageintelligence can master its techniques after 1 to 2 months of on-the-jobtraining.This classification was included in the 1954 Foremost unit-8Anheuser-Busch, Inc.,110 NLRB 194, at p. 196. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that the laboratory assistants are not technical employees andinclude them in the unit.4Mechanics :The three auto mechanics, together with two body andpaint men, one gas pump man, one lubrication man, one tire man, andone washman, whom the parties have agreed to include, service andmaintain the Employer's vehicles.They are supervised directly bythe garage foreman.All six classifications were included in the formerunit.The mechanics perform minor repair work on the Employer'svehicles.Serious repairs are contracted out.All garage employees,including the mechanics, work in the same area.We shall includethem.Night watchman:The Petitioner would exclude the night watch-man upon the ground that he is a guard within the meaning of the Act.Although he spends the greater portion of his working time checkingthe operation of the Employer's refrigerator trucks, and turning lightson and off, he also checks the security of the plant, locks and unlocksgates and doors as circumstances require, and has been instructed tocall the police in the event he sees prowlers.We find that the nightwatchman is a guard.'We shall exclude him from the unit.Seasonal employees:During the months from May or April untilabout October, the Employer employs from 6 to 16 additional em-ployees, principally in its ice cream department.Some of theseemployees are hired from year to year.They are hired with theunderstanding that employment is temporary unless a job opens upin the regular work force.After 90 days of employment they receiveall the supplemental benefits accorded by the Employer to regularemployees.It appears that the Employer draws its seasonal em-ployees from the some labor market area from season to season.Wefind that all seasonal employees have sufficient interest in employmentconditions to justify their inclusion in the unit and their participa-tion in the election directed herein.6Shipping clerk:The Petitioner would exclude the shipping clerkas a supervisor.The Employer contends that he is not a supervisor.The shipping clerk, Ben Bryant, is in charge of the 20 to 25 em-ployees in the shipping department.He responsibly directs theshipping and storage of milk and makes work assignments.Hisrecommendations as to personnel changes are generally effective.Requests for time off are directed to Bryant, who has authority togrant them.He is authorized to discharge employees for pilferage.We find that the shipping clerk is a supervisor and exclude him fromthe unit.dWells Dairies Cooperative,107 NLRB 1445, at p. 1448.TennesseeKnitting Mills, Inc.,109 NLRB 628.Imperial Rice Mills, Inc.,110 NLRB 612, at p. 613. FOREMOST DAIRIES, INC.297Assistant shipping clerks:The Petitioner contends that the Em-ployer's assistant shipping clerks, Herman M. Pickett and HerbertLand, are also supervisors and thus are to be excluded from the unit.The Employer would include them as nonsupervisory employees.Pickett and Land assist Bryant, the shipping clerk.Neither Pickettnor Land has the authority effectively to recommend personnelchanges.Pickett works on the morning shift; Land works on theafternoon shift.Neither Pickett nor Land has authority to granttime off.They do not exercise responsible direction either whenBryant is present or in his absence.We find that they are not super-visors and include them in the unit.Warehouseman:The Petitioner would exclude the warehouseman,Robert Ennis, as a supervisor.The Employer would include him.The warehouse department consists of four men including Ennis.Ennis does not have authority to make effective recommendations inconnection with the hiring or discharge of employees.He cannotgrant time off without the permission of his immediate supervisor.Such direction as he exercises is limited to routine task assignmentswithin the warehouse.We find that the warehouseman, Ennis, is nota supervisor.We shall include him in the unit.Milk department foreman:The Employer disputes the Petitioner'scontention that M. A. Whitley, the milk department foreman, is asupervisor.Whitley operates the pasteurizer and watches the flow ofmilk through the prebottling process.There are about 23 employeesin the milk processing department.However, Whitley does not haveauthority to responsibly direct the work of any of them.He does nothave authority to grant time off or to make effective personnel actionrecommendations.We find that the milk department foreman is nota supervisor and include him in the unit.Ice cream department cleanup foreman:The Petitioner would ex-clude the ice cream department cleanup foreman, B. S. Barr, as asupervisor.The Employer contends that Barr is a nonsupervisoryemployee and would include him in the unit.Barr engages in clean-up operations with four cleanup men.He does not have authorityeffectively to recommend hire or discharge, grant time off, or respon-sibly direct the work of the four cleanup men.We find that B. S.Barr is not a supervisor and shall include him in the unit.Storage man:The Employer and the Petitioner disagree as to thesupervisory status of David Younger, the storage man.This classi-fication, formerly known as storage foreman, was litigated in the 1954proceeding and included in the unit.Although the nomenclature hasbeen changed, the job content has remained as it was in 1954.Younger maintains the inventory of ice cream in the hardening room.He gives routine instructions to the nine stackers who work in thehardening room.However, he does not exercise responsible direction 298DECISIONSOF NATIONALLABOR RELATIONS BOARDover these employees.Younger does not have the authority effec-tively to recommend the hire or discharge of employees.We find thatthe storage man, Younger, does not have supervisory status.Weshall include him in the unit.Refrigeration servicemanager:The Petitioner would excludeWillard Stubbs, the refrigeration service manager, as a supervisor.The Employer contends that he is not a supervisor and would includehim in the unit.Stubbs performs the same duties as do the six othermen in the refrigeration service department.He does not have au-thority effectively to recommend changes in personnel status.Stubbsis not responsible for the work of the department.His title manifestsrecognition of his long experience and superior skill.This classifica-tion was included in the 1954 Foremost unit.We include him in thisunit.We find that the following employees at the Employer's Jackson-ville,Florida, plant constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9(b) of the Act:All wholesale and retail milk and ice cream driver-route salesmen,transport drivers, inside plant engineers, cabinet servicemen, garageemployees, janitors, and production employees at the Employer'sJacksonville, Florida, plant, including,' route solicitor, relief retailroute driver-delivery salesmen, territory representatives, salesmen,demonstrator, merchandisers, sales clerical employees, plant clericalemployees, sign painter, laboratory assistants, garage mechanics, as-sistant shipping clerks, warehousemen, milk department foreman, icecream department cleanup foreman, storage man, refrigerationservice manager, and seasonal employees, but excluding office clericalemployees, professional employees, night watchman, shipping clerk,chief engineer, route supervisors, retail sales manager, delivery super-intendents, garage foreman, and all other guards and supervisors as,defined in the Act.[Text of Direction of Election omitted from publication.]Amalgamated Lithographers of America,Local No. 2andBuffalo'Employers'Group.Case No. 3-CB-370.August 3, 1959DECISION AND ORDEROn April 23, 1959, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent, the124 NLRB No. 36.